DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 02/17/2022 has been received and entered.  Currently Claims 1 and 4-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 01/19/2022 and 04/30/2022 have been considered by the examiner.

Response to Arguments
Applicant argues on pages 6-13 of applicant’s remarks that the cited references do not teach scanning an embedded electronic device with a mobile device.
The examiner respectfully disagrees. Spencer teaches a computer which comprises embedded components such as a processor, a memory, a display, a camera, etc. (Fig. 4A, Fig. 4B, [0151]-[0152], [0157]).  Spencer further teaches the computer displaying a code and a smartphone scans the code using a camera on the smartphone ([0152]-[0153]).  One of ordinary skill in the art would recognize that a computer comprising the plurality of components is an embedded electronic device and/or the plurality of components of the computer are embedded electronic devices.  Therefore, Spencer teaches limitations of the claims.  Furthermore, Yamada teaches a device which comprises embedded components such as a processor, a memory, an LED, etc (Fig. 29, [0260]).  Yamada further teaches capturing an led flash pattern using a camera of a smartphone (Fig. 29, [0260]).

Applicant argues on pages 6-13 of applicant’s remarks that the references does not teach “wherein the camera is positioned in the center of the embedded electronic device, and the plurality of light emitting diodes are configured in a plurality of rays extending from the camera outward, wherein each row of the plurality of rays of the plurality of light emitting diodes forms a concentric circle with the spacing between each light emitting diode in a same row increasing as a number of the row increases” as recited in the amended claims.
Applicant’s arguments are moot in view of the below new ground(s) of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication module configured to…” in claims 16-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer, III et al. US2015/0278805 hereinafter referred to as Spencer, in view of Oren US2008/0301057, Lee US2010/0079591, and Yamada et al. US2021/0014314 hereinafter referred to as Yamada.
As per claim 1, Spencer teaches a method comprising:  scanning an embedded electronic device with a mobile device (Spencer paragraph [0152]-[0153], smartphone scans displayed code); 
wherein the embedded electronic device includes a camera (Spencer Fig. 4B, 4C, paragraph [0152], [0157], camera) (Spencer teaches the camera being positioned in a top center position of the device.  Although Spencer does not explicitly disclose the camera being positioned exactly in the center of the device as a whole, it would have been an obvious matter of design choice to position the camera in the center of the device as a whole since changing the position/location of the camera is recognized as being within the level of ordinary skill in the art.  It would have also been obvious to try to position the camera in the center of the device.  There are only two options of where to position the camera, either in the center or not in the center and the result will be the same, the device will have a camera);
communicating a communication to a server based on the scanning of the embedded electronic device (Spencer paragraph [0153], transmits information to server); and 
performing a transaction based on the communication when a trust score is above a threshold (Spencer paragraph [0077], [0125], [0129], [0135], [0137], [0154]-[0155], perform transaction when score is above threshold).  
Spencer does not explicitly disclose communicating an encrypted communication.
Oren teaches communicating an encrypted communication (Oren paragraph [0061], transmit encrypted data).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spencer with the teachings of Oren to include encrypt data for transmission in order to protect the data and provide secure combinations between the devices.	
Spencer in view of Oren does not explicitly disclose wherein embedded electronic device includes a plurality of light emitting diodes, wherein camera is positioned in the center of the embedded electronic device, and the plurality of light emitting diodes are configured in a plurality of rays extending from the camera outward, wherein each row of the plurality of rays of the plurality of light emitting diodes forms a concentric circle.
Lee teaches wherein embedded electronic device includes a plurality of light emitting diodes, wherein camera is positioned in the center of the embedded electronic device, and the plurality of light emitting diodes are configured in a plurality of rays extending from the camera outward, wherein each row of the plurality of rays of the plurality of light emitting diodes forms a concentric circle (Lee Fig. 1, Fig. 2, paragraph [0006]-[0007], [0026], a camera positioned in the center.  A plurality of LEDs arranged in circles around the camera) (Although Lee does not explicitly disclose “the spacing between each light emitting diode in a same row increasing as a number of the row increases”, it would have been an obvious matter of design choice to have a certain amount of LEDs per concentric row and to increase the spacing of the LEDs per additional concentric row since changing the number of LEDs and spacing between the LEDs is recognized as being within the level of ordinary skill in the art.  It would have also been obvious to try to position the LEDs such that spacing between the LEDs increases as the number of rows of LEDs increases.  There are only two options of positioning the LEDs, either in increasing spacing or not increasing spacing and the result will be the same, the device will have LEDs arranged in circles around the camera).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spencer in view of Oren with the teachings of Lee to include a plurality of LEDs extending from a camera in order to provide a plurality of light sources to provide illumination.
Spencer in view of Oren and Lee does not explicitly disclose wherein electronic device illuminates light emitting diode in a distinct pattern to be scanned by mobile device.
Yamada teaches wherein electronic device illuminates light emitting diode in a distinct pattern to be scanned by mobile device (Yamada Fig. 29, paragraph [0260], capturing an led flash pattern using a camera).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spencer in view of Oren and Lee with the teachings of Yamada to include flashing a pattern because the results would have been predictable and resulted in the data being encoded/emitted as flashing patterns of light via the plurality of leds.

As per claim 4, Spencer in view of Oren, Lee and Yamada teaches the method of claim 1 wherein communicating the encrypted communication to the server is by the mobile device (Spencer paragraph [0153]; Oren paragraph [0061]).  

As per claim 5, Spencer in view of Oren, Lee and Yamada teaches the method of claim 1 wherein communicating the encrypted communication to the server is by the embedded electronic device (Spencer paragraph [0157]-[0158], computer transmits data to server; Oren paragraph [0061]).  

As per claim 6, Spencer in view of Oren, Lee and Yamada teaches the method of claim 1 wherein multiple thresholds are implemented, further wherein a second transaction is performed when the trust score is above a second threshold, wherein the second threshold is higher than the threshold (Spencer paragraph [0077], [0125], [0129], [0135], [0137], multiple thresholds and perform transactions based on the thresholds).  

As per claim 7, Spencer in view of Oren, Lee and Yamada teaches the method of claim 1 wherein the embedded electronic device is positioned on/in a plurality of devices including a purchasing machine (Spencer paragraph [0178], [0190], [0195], plurality of devices including a point of sale system having a device displaying a code; Lee Fig. 1, Fig. 2).  
Spencer in view of Oren, Lee and Yamada does not explicitly disclose wherein the embedded electronic device is positioned on/in a wall or car.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the embedded electronic device be positioned on/in a wall or car because the location of the embedded electronic device would not have modified its operation and mere rearrangement of parts involves only routine skill in the art.  It would have been an obvious matter of design choice to position the embedded electronic device on/in a wall or car since changing the position/location of the embedded electronic device is recognized as being within the level of ordinary skill in the art.

Claims 8, 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer, III et al. US2015/0278805 hereinafter referred to as Spencer, in view of Lee US2010/0079591, and Yamada et al. US2021/0014314 hereinafter referred to as Yamada.
As per claim 8, Spencer teaches a mobile device (Spencer paragraph [0152]-[0153], [0157]-[0158], smartphone); 
an embedded electronic device comprising: a camera configured to scan the mobile device (Spencer Fig. 4B, 4C, paragraph [0152]-[0153], [0157]-[0158], camera to scan smartphone) (Spencer teaches the camera being positioned in a top center position of the device.  Although Spencer does not explicitly disclose the camera being positioned exactly in the center of the device as a whole, it would have been an obvious matter of design choice to position the camera in the center of the device as a whole since changing the position/location of the camera is recognized as being within the level of ordinary skill in the art.  It would have also been obvious to try to position the camera in the center of the device.  There are only two options of where to position the camera, either in the center or not in the center and the result will be the same, the device will have a camera);
a server configured to communicate a transaction to the embedded electronic device based on the scan by the mobile device and the scan by the camera of the embedded electronic device  (Spencer paragraph [0077], [0125], [0129], [0135], [0137], [0154]-[0155], [0157]-[0158], perform a scan by the smartphone and perform a scan by the device.  Perform transaction when score is above threshold and communicate a response).  
Spencer does not explicitly disclose a plurality of light emitting diodes, wherein camera is positioned in the center of embedded electronic device, and the plurality of light emitting diodes are configured in plurality of rays extending from the camera outward, wherein each row of the plurality of rays of the plurality of light emitting diodes forms a concentric circle.
Lee teaches a plurality of light emitting diodes, wherein camera is positioned in the center of embedded electronic device, and the plurality of light emitting diodes are configured in plurality of rays extending from the camera outward, wherein each row of the plurality of rays of the plurality of light emitting diodes forms a concentric circle (Lee Fig. 1, Fig. 2, paragraph [0006]-[0007], [0026], a camera positioned in the center.  A plurality of LEDs arranged in circles around the camera) (Although Lee does not explicitly disclose “the spacing between each light emitting diode in a same row increasing as a number of the row increases”, it would have been an obvious matter of design choice to have a certain amount of LEDs per concentric row and to increase the spacing of the LEDs per additional concentric row since changing the number of LEDs and spacing between the LEDs is recognized as being within the level of ordinary skill in the art.  It would have also been obvious to try to position the LEDs such that spacing between the LEDs increases as the number of rows of LEDs increases.  There are only two options of positioning the LEDs, either in increasing spacing or not increasing spacing and the result will be the same, the device will have LEDs arranged in circles around the camera).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spencer with the teachings of Lee to include a plurality of LEDs extending from a camera in order to provide a plurality of light sources to provide illumination.
Spencer in view of Lee does not explicitly disclose a light emitting diode configured to flash a distinct pattern to be scanned by mobile device.
Yamada teaches a light emitting diode configured to flash a distinct pattern to be scanned by mobile device (Yamada Fig. 29, paragraph [0260], capturing an led flash pattern using a camera).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spencer in view of Lee with the teachings of Yamada to include flashing a pattern because the results would have been predictable and resulted in the data being encoded/emitted as flashing patterns of light via the plurality of leds..

As per claim 12, Spencer in view of Lee and Yamada teaches the system of claim 8 wherein the transaction is performed by the embedded electronic device depending on whether a trust score is above a threshold (Spencer paragraph [0077], [0125], [0129], [0135], [0137], [0154]-[0155]).  

As per claim 13, Spencer in view of Lee and Yamada teaches the system of claim 8 wherein the server stores policies to determine whether the transaction is performed by the embedded electronic device based on a trust score (Spencer paragraph [0077], [0125], [0129], [0135], [0137], [0154]-[0155]).  

As per claim 14, Spencer in view of Lee and Yamada teaches the system of claim 8 wherein multiple thresholds are implemented, further wherein a second transaction is performed when the trust score is above a second threshold, wherein the second threshold is higher than the threshold (Spencer paragraph [0077], [0125], [0129], [0135], [0137], multiple thresholds and perform transactions based on the thresholds).  

As per claim 15, Spencer in view of Lee and Yamada teaches the system of claim 8 wherein the embedded electronic device is positioned on/in a plurality of devices including a purchasing machine (Spencer paragraph [0178], [0190], [0195], plurality of devices including a point of sale system having a device displaying a code; Lee Fig. 1, Fig. 2).  
Spencer in view of Lee and Yamada does not explicitly disclose wherein the embedded electronic device is positioned on/in a wall or car.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the embedded electronic device be positioned on/in a wall or car because the location of the embedded electronic device would not have modified its operation and mere rearrangement of parts involves only routine skill in the art.  It would have been an obvious matter of design choice to position the embedded electronic device on/in a wall or car since changing the position/location of the embedded electronic device is recognized as being within the level of ordinary skill in the art.

As per claim 16, Spencer teaches an apparatus comprising: a camera (Spencer paragraph [0152]-[0153], [0157], camera) (Spencer teaches the camera being positioned in a top center position of the device.  Although Spencer does not explicitly disclose the camera being positioned exactly in the center of the device as a whole, it would have been an obvious matter of design choice to position the camera in the center of the device as a whole since changing the position/location of the camera is recognized as being within the level of ordinary skill in the art.  It would have also been obvious to try to position the camera in the center of the device.  There are only two options of where to position the camera, either in the center or not in the center and the result will be the same, the device will have a camera)
a communication module configured to communicate with a server (Spencer paragraph [0152], [0157]-[0158], [0155], communication with server).  
Spencer does not explicitly disclose a plurality of light emitting diodes, wherein camera is positioned in the center of embedded electronic device, and the plurality of light emitting diodes are configured in a plurality of rays extending from the camera outward, wherein each row of the plurality of rays of the plurality of light emitting diodes forms a concentric circle.
Lee teaches a plurality of light emitting diodes, wherein camera is positioned in the center of embedded electronic device, and the plurality of light emitting diodes are configured in a plurality of rays extending from the camera outward, wherein each row of the plurality of rays of the plurality of light emitting diodes forms a concentric circle (Lee Fig. 1, Fig. 2, paragraph [0006]-[0007], [0026], a camera positioned in the center.  A plurality of LEDs arranged in circles around the camera) (Although Lee does not explicitly disclose “the spacing between each light emitting diode in a same row increasing as a number of the row increases”, it would have been an obvious matter of design choice to have a certain amount of LEDs per concentric row and to increase the spacing of the LEDs per additional concentric row since changing the number of LEDs and spacing between the LEDs is recognized as being within the level of ordinary skill in the art.  It would have also been obvious to try to position the LEDs such that spacing between the LEDs increases as the number of rows of LEDs increases.  There are only two options of positioning the LEDs, either in increasing spacing or not increasing spacing and the result will be the same, the device will have LEDs arranged in circles around the camera).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spencer with the teachings of Lee to include a plurality of LEDs extending from a camera in order to provide a plurality of light sources to provide illumination.
Spencer in view of Lee does not explicitly disclose a light emitting diode configured to flash a distinct pattern to be scanned by a mobile device.
Yamada teaches a light emitting diode configured to flash a distinct pattern to be scanned by a mobile device (Yamada Fig. 29, paragraph [0260], capturing an led flash pattern using a camera).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spencer in view of Lee with the teachings of Yamada to include flashing a pattern because the results would have been predictable and resulted in the data being encoded/emitted as flashing patterns of light via the plurality of leds.

As per claim 19, Spencer in view of Lee and Yamada teaches the apparatus of claim 16 wherein a transaction is performed by the apparatus depending on whether a trust score is above a threshold (Spencer paragraph [0077], [0125], [0129], [0135], [0137], [0154]-[0155], perform transaction when score is above threshold).  

As per claim 20, Spencer in view of Lee and Yamada teaches the apparatus of claim 16 wherein multiple thresholds are implemented, further wherein a transaction is performed if the trust score is above the threshold, and a second transaction is performed if the trust score is above a second threshold, wherein the second threshold is higher than the threshold (Spencer paragraph [0077], [0125], [0129], [0135], [0137], multiple thresholds and perform transactions based on the thresholds.  Perform transaction when score is above threshold).

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Lee and Yamada, and further in view of Oren US2008/0301057.
As per claim 9, Spencer in view of Lee and Yamada teaches the system of claim 8 wherein the mobile device is configured to communicate an communication to the server (Spencer paragraph [0153], transmits information to server).  
Spencer in view of Lee and Yamada does not explicitly disclose communicate an encrypted communication.
Oren teaches communicate an encrypted communication (Oren paragraph [0061], transmit encrypted data).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spencer in view of Lee and Yamada with the teachings of Oren to include encrypt data for transmission in order to protect the data and provide secure combinations between the devices.	

As per claim 10, Spencer in view of Lee and Yamada teaches the system of claim 8 wherein the embedded electronic device is configured to communicate an communication to the server (Spencer paragraph [0157]-[0158], computer transmits data to server).  
Spencer in view of Lee and Yamada does not explicitly disclose communicate an encrypted communication.
Oren teaches communicate an encrypted communication (Oren paragraph [0061], transmit encrypted data).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spencer in view of Lee and Yamada with the teachings of Oren to include encrypt data for transmission in order to protect the data and provide secure combinations between the devices.	

As per claim 17, Spencer in view of Lee and Yamada teaches the apparatus of claim 16 wherein the communication module is configured to communicate an communication to and/or from the server (Spencer paragraph [0152], [0157]-[0158], [0155], communication with server).  
Spencer in view of Lee and Yamada does not explicitly disclose communicate an encrypted communication.
Oren teaches communicate an encrypted communication (Oren paragraph [0061], transmit encrypted data).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spencer in view of Lee and Yamada with the teachings of Oren to include encrypt data for transmission in order to protect the data and provide secure combinations between the devices.	

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of Lee and Yamada, and further in view of Marlow US2011/0302405.
As per claim 11, Spencer in view of Lee and Yamada teaches the system of claim 8.
Spencer in view of Lee and Yamada does not explicitly disclose wherein embedded electronic device and mobile device communicate using an encrypted communication.  
Marlow teaches wherein embedded electronic device and mobile device communicate using an encrypted communication (Marlow abstract, paragraph [0011], [0121], establish secure communications between two devices).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spencer in view of Lee and Yamada with the teachings of Marlow to include establishing a secure communications in order to protect the transmission of data between the devices.	

As per claim 18, Spencer in view of Lee and Yamada teaches the apparatus of claim 16.
Spencer in view of Lee and Yamada does not explicitly disclose wherein communication module and mobile device communicate using an encrypted communication.  
Marlow teaches wherein communication module and mobile device communicate using an encrypted communication (Marlow abstract, paragraph [0011], [0121], establish secure communications between two devices).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Spencer in view of Lee and Yamada with the teachings of Marlow to include establishing a secure communications in order to protect the transmission of data between the devices.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/             Primary Examiner, Art Unit 2495